In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-21-00176-CV
                               __________________


       IN RE COMMITMENT OF TERRY EUGENE WOODWORTH

__________________________________________________________________

                On Appeal from the 9th District Court
                     Montgomery County, Texas
                   Trial Cause No. 19-07-09306-CV
__________________________________________________________________

                           MEMORANDUM OPINION

      In two issues, Appellant Terry Eugene Woodworth, a civilly committed

sexually violent predator (SVP), contends the trial court erred by denying his pretrial

motion and that Chapter 841 of the Texas Health and Safety Code under which he

was committed is facially unconstitutional pursuant to In re Commitment of

Stoddard, 619 S.W.3d 665 (Tex. 2020). We affirm the trial court’s judgment and

order of civil commitment.




                                          1
                           PERTINENT BACKGROUND

      The State filed an Original Petition to commit Woodworth as a SVP. See Tex.

Health & Safety Code Ann. §§ 841.001-.151 (the SVP statute). Woodworth filed an

Original Answer asserting a general denial and affirmative defenses. Woodworth

filed a pretrial motion, arguing that he is not subject to the SVP statute’s jurisdiction

because the State failed to prove it could legally notice him by petition since he had

been previously recommended for an assessment by the Texas Department of

Criminal Justice (“the TDCJ”) in 2009, and he did not violate his Sex Offender

Treatment Program while on parole after release from the TDCJ. Woodworth argued

that his case presents novel issues related to a released individual’s parole revocation

documents and a prior assessment and that the SVP statute should not apply to any

parole violator for the primary purpose of forcing individuals back into the SVP

statue’s evaluation jurisdiction.

      Woodworth maintained that the State had previously provided notice and

recommended Woodworth for an assessment, and the only issue to be considered

under Chapter 841.021(d) was whether Woodworth’s mandatory supervision was

revoked based on the commission of a new sexually violent offense, for failure to

adhere to the requirements of sex offender treatment and supervision, or failure to

register as a sex offender. See id. § 841.021(a), (d). Woodworth explained that his

mandatory supervision was revoked in 2013 due to technical parole violations that

                                           2
were part of his mandatory supervision requirements set by the TDCJ Parole Board.

Woodworth argued that since his technical violations did not violate his sex offender

treatment requirements, those technical violations did not invoke Chapter

841.021(d)(2)(B)’s jurisdiction. See id. § 841.021(d)(2)(B). Woodworth explained

that his parole officer, Officer Jimmie Stubblefield, signed an Adjustment Statement

for the TDCJ Parole Board’s record and checked a box noting that Woodworth was

satisfactorily completing his sex offender treatment program and added a comment

that Woodworth was compliant. Woodworth also explained the TDCJ Parole Board

did not make any documented findings that he violated his sex offender treatment

and supervision as required by Chapter 841.021(d)(2)(B). See id. Woodworth

attached the following evidence: his 2009 Psychological Evaluation and Risk

Assessment concluding that he has a behavioral abnormality and a medium-high risk

of reoffending; the TDCJ Parole Division’s Special Bulletin stating that Woodworth

would be released on Mandatory Supervision in 2010; the TDCJ Parole Division’s

Adjustment Statement had a Satisfactory Adjustment to his Sex Offender Treatment

Program but an Unsatisfactory Adjustment to Prohibition of internet access for

certain sex offenders; and the State’s Original Petition.

      In its Response to Respondent’s pretrial motion, the State argued that

Woodworth’s motion fails to address the issue at trial, which is whether he is a SVP.

Instead, Woodworth’s motion focuses on issues that concern the pre-suit procedures

                                         3
established by the SVP statute that precede the filing of a legal case. The State argued

that Woodworth’s section 841.021(d) argument concerns his 2009 screening which

did not lead to a filing of a legal case, and the current suit resulted from a second

screening and behavioral abnormality assessment that did not violate section

841.021(d), which authorized a second screening and assessment based on

Woodworth’s failure to adhere to the requirements of his sex offender treatment and

supervision. The State explained that Woodworth’s supervision conditions included

sex offender treatment and requirements that he not: (1) view, possess, purchase or

subscribe to any photographs, literature, magazine, books, or visual media which

depict sexually explicit images; or (2) use the Internet to access material that is

obscene. The State further explained that in December 2012, the TDCJ Parole

Division found that Woodworth violated both conditions based on his admissions

that he viewed child and adult pornography on the Internet, and the Board of Pardons

and Paroles revoked his mandatory supervision based on those findings.

      The State argued that the TDCJ did not violate section 841.021(d) by initiating

the review and behavioral abnormality assessment that resulted in the filing of the

present case. The State further argued that Woodworth’s argument is not

jurisdictional and noted that this Court rejected a jurisdictional challenge based on

another provision of section 841.021. See In re Commitment of Evers, 420 S.W.3d

81, 84–86 (Tex. App.—Beaumont 2012, pet. denied) (stating that nothing in section

                                           4
841.021 indicates a legislative intent to divest a trial court of jurisdiction); see also

In re Commitment of Bohannan, 388 S.W.3d 296, 298 (Tex. 2012) (determining that

section 841.021(d) is an administrative task and not a jurisdictional prerequisite).

      The State attached the following evidence to its response: Board of Pardons

and Paroles Proclamation of Revocation and Warrant of Arrest dated 2013; Board

of Pardons and Paroles Hearing/Waiver results showing that the allegations included

Woodworth’s failure to not possess sexually explicit material and not to use the

Internet to access a commercial social networking site and obscene material and its

decision to revoke; the TDCJ Parole Division’s Violation Report; Board of Pardons

and Paroles Hearing Report finding Woodworth violated the conditions of his

release, noting that Woodworth admitted that he accessed child and adult

pornography sites on the Internet and viewed You Tube; Woodworth’s Certificate

of Mandatory Supervision listing his conditions of Mandatory Supervision; the

TDCJ Parole Division’s Notice of Special Conditions which stated that Woodworth

shall participate in the Sex Offender Treatment Program, which included abiding by

all mandated condition components as directed by the Board of Pardons and Paroles;

and the Board of Pardons and Paroles’s Board Policy regarding special conditions.

The State argued that its evidence provides a sufficient basis for denying

Woodworth’s motion because it establishes Woodworth’s mandatory supervision

was revoked based on his failure to adhere to the requirements of sex offender

                                           5
treatment and supervision and the screening process that resulted in the filing of the

present suit did not violate section 841.021(d).

      The trial court conducted a hearing on Woodworth’s pretrial motion.

Woodworth’s counsel argued that section 841.021(d) requires a failure to adhere to

the requirements of sex offender treatment and supervision, and there was no

evidence Woodworth violated the requirements of sex offender treatment and

supervision. Woodworth’s counsel further argued that parole violations are not sex

offender treatment violations. Woodworth’s counsel agreed that Woodworth

violated his parole but not his sex offender treatment, as the evidence shows that

Woodworth was satisfactorily completing his sex offender treatment and was

compliant. The State argued that the evidence shows Woodworth violated his sex

offender treatment and supervision requirements by viewing adult and child

pornography and there is a factual issue on that point. The State further argued that

after Woodworth’s probation was revoked, the TDCJ was authorized to screen him

again for SVP proceedings.

      The trial court denied Woodworth’s pretrial motion. A jury found that

Woodworth suffers from a behavioral abnormality that makes him likely to engage

in a predatory act of sexual violence. The trial court signed a Final Judgment and

Order of Civil Commitment.




                                          6
                                     ANALYSIS

      In issue one, Woodworth argues the trial court erred by denying his pretrial

motion because the undisputed and uncontroverted facts established that the State’s

lawsuit is barred by Section 841.021(d) of the Texas Health and Safety Code. See

Tex. Health & Safety Code Ann. § 841.021(d).

      “Subject-matter jurisdiction is ‘essential to a court’s power to decide a case.’”

City of Houston v. Rhule, 417 S.W.3d 440, 442 (Tex. 2013) (quoting Bland Indep.

Sch. Dist. v. Blue, 34 S.W.3d 547, 553–53 (Tex. 2000)). The question of subject-

matter jurisdiction is a question of law that we review de novo. Wheelabrator Air

Pollution Control, Inc. v. City of San Antonio, 489 S.W.3d 448, 451 (Tex. 2016); see

Mayhew v. Town of Sunnyvale, 964 S.W.2d 922, 928 (Tex. 1998); Delgado v. Lopez,

No. 09-21-00019-CV, 2022 WL 5237397, at *2 (Tex. App.—Beaumont Oct. 6,

2022, no pet. h.) (mem. op.). In determining whether a trial court has subject-matter

jurisdiction, we do not consider the merits of the case, but look to the pleadings and

any evidence relevant to the jurisdictional inquiry. Bland Indep. Sch. Dist., 34

S.W.3d at 554–55; Chicas v. Tex. Mut. Ins. Co., 522 S.W.3d 67, 70 (Tex. App.—

Houston [1st Dist.] 2017, aff’d, 593 S.W.3d 284 (Tex. 2019). We review statutory

construction de novo. Loaisiga v. Cerda, 379 S.W.3d 248, 254–55 (Tex. 2012). Our

objective is to give effect to the Legislature’s intent. Molinet v. Kimbrell, 356 S.W.3d

407, 411 (Tex. 2011). “The plain meaning of the text is the best expression of the

                                           7
legislative intent unless a different meaning is apparent from the context or the plain

meaning leads to absurd or nonsensical results.” Id.

      Section 841.021(d)(2)(B) provides that the TDCJ may not provide notice of

the anticipated release date of a person for whom the department has previously

provided notice under this section and who has been previously recommended for

an assessment unless, after the recommendation for assessment was made, the

person’s parole or mandatory supervision is revoked based on the failure to adhere

to the requirements of sex offender treatment and supervision. Tex. Health & Safety

Code Ann. § 841.021(d)(2)(B). The evidence shows Woodworth violated his sex

offender treatment and supervision requirements by viewing adult and child

pornography and using the Internet to access obscene materials, which would allow

the State to provide notice under section 841.021. See Tex. Health & Safety Code

Ann. § 841.021(a), (d)(2)(B). The record shows that Woodworth admitted he

accessed child and adult pornography Internet sites, and the TDCJ Parole Division’s

Notice of Special Conditions states that Woodworth “shall participate in the Sex

Offender Treatment Program to include 1. I shall abide by all mandated condition

components as directed by the Board or Pardons and Paroles and 2. I shall abide by

additional sex offender condition components to the extent directed in writing by the

supervising parole officer[,]” which included not viewing pornography and using

the Internet to access obscene material.

                                           8
      The record also shows that while Woodworth had a Satisfactory Adjustment

to his Sex Offender Treatment Program, he had an Unsatisfactory Adjustment to

Prohibition of Internet access for certain sex offenders. Based on this record, we

conclude Woodworth failed to show the trial court lacks subject-matter jurisdiction

or that the State’s lawsuit is barred by Section 841.021(d). See Wheelabrator Air

Pollution Control, Inc., 489 S.W.3d at 451; Mayhew, 964 S.W.2d at 928; Delgado,

2022 WL 5237397, at *2; see also Tex. Health & Safety Code Ann. § 841.021(d).

Accordingly, we further conclude the trial court did not err by denying Woodworth’s

pretrial motion. We overrule issue one.

      In issue two, Woodworth argues that the Texas Supreme Court’s opinion in

Stoddard causes Chapter 841 to be facially unconstitutional because it permits the

civil commitment of inmates on too low a standard. See 619 S.W.3d at 675. The

United States Supreme Court allows involuntary civil commitments following the

conclusion of prison terms when the confinement occurs under proper procedures

and evidentiary standards, there is a finding of dangerousness to oneself or others,

and proof of dangerousness is coupled with proof of some additional factor like

mental illness or mental abnormality. Kansas v. Crane, 534 U.S. 407, 409–10

(2002); see also Kansas v. Hendricks, 521 U.S. 346, 357–58 (Tex. 1997).

Woodworth contends that the Stoddard decision could be read as deciding that the

definition of “behavioral abnormality” simply means some likelihood of offending

                                          9
which eliminates the separate factors of behavioral abnormality and dangerousness

into one and impermissibly allows civil commitment based on a mere finding that

the offender is “likely to reoffend.” Woodworth argues that the Texas Supreme

Court improperly conflated the two elements when it held that the terms “condition”

and “predisposition” in the definition of “behavioral abnormality” mean the same

thing and that “the import of predisposition and likelihood is exactly the same:

increased risk[.]” In re Commitment of Bohannon, 388 S.W.3d at 302–03.

      Based on our review of the record, Woodworth did not present this argument

to the trial court. See Tex. R. App. P. 33.1; Dreyer v. Greene, 871 S.W.2d 697, 698

(Tex. 1993); see also Karenev v. State, 281 S.W.3d 428, 434 (Tex. Crim. App. 2009);

but see In re Ginsberg, 630 S.W.3d 1, 11 (Tex. Spec. Ct. Rev. 2018) (stating that

courts can address constitutionality sua sponte in exceptional cases). Regardless,

Woodworth does not argue that the wording of Chapter 841 as adopted is

unconstitutional. The Texas definition of behavioral abnormality does not eliminate

one of the Supreme Court’s elements but incorporates both. See Tex. Health &

Safety Code Ann. § 841.002(2) (defining “behavioral abnormality”). To support a

civil commitment under Chapter 841, the factfinder must find that the person has a

“congenital or acquired condition that by affecting a person’s emotional or volitional

capacity, predisposes the person to commit a sexually violent offense, to the extent

that the person becomes a menace to the health and safety of another person.” Id. In

                                         10
Stoddard, the Texas Supreme Court noted that to find the mental condition requisite

to satisfy the statute, one must also find a likelihood of dangerousness to others. 619

S.W.3d at 678. The Texas Supreme Court’s opinions have not permitted Texas

courts to civilly commit anyone without proof of mental abnormality plus

dangerousness, and the Texas Supreme Court, through its opinions, has not

interpreted Chapter 841 into unconstitutionality as Woodworth argues. See In re

Commitment of Solis, No. 03-21-00373-CV, 2022 WL 3903132, at *6 (Tex. App.—

Austin Aug. 31, 2022, no pet.) (mem. op.). We overrule issue two. Having overruled

both of Woodworth’s issues, we affirm the trial court’s judgment and order of civil

commitment.

      AFFIRMED.

                                                     _________________________
                                                        W. SCOTT GOLEMON
                                                            Chief Justice

Submitted on October 19, 2022
Opinion Delivered December 8, 2022

Before Golemon, C.J., Kreger and Horton, JJ.




                                          11